DETAILED ACTION
This is the final office action regarding application number 16/674057, filed on November 05, 2019, which claims benefit of GB1818070.3, filed on November 05, 2018. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 04, 2022 has been entered. Claims 1-12 remain pending, claims 21-22 are new in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on January 18, 2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment filed on May 04, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
"completely" on page 3, line 4.
“apparatus for laser piercing” on page 2, line 4.
Applicant is required to cancel the new matter in the reply to this Office Action.
The substitute specification filed on May 04, 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:
 the statement as to a lack of new matter under 37 CFR 1.125(b) is missing, 
a clean copy of the substitute specification has not been supplied (in addition to the marked-up copy).

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 contains the symbol ".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is amended to recite “completely” on page 5, line 6. However, page 3 of the original disclosure states “Once the material is pierced, the probe signal passes through the pierced hole in the material, and the optical radiation that is reflected or emitted by the material falls. Improving the signal to noise ratio of the amplitude of the electronic signal enables the reduction in the intensity of the optical radiation to be monitored, enabling reliable and accurate pierce detection.” The original disclosure does not describe “laser radiation completely piercing the remote material”. Furthermore, the original disclosure describes that improving signal to noise ratio enables the monitoring of optical radiation reliable and accurate. The improved signal to noise ratio is not indicative of complete piercing, rather than monitoring of piercing.
Claim 1 is amended to recite “apparatus for laser piercing”. However, the original disclosure describes “Apparatus and Method for Controlling Laser Piercing of a Remote Material” in title, “This invention relates to an apparatus and a method for controlling laser piercing of a remote material” in page 1, “Figure 1 shows apparatus according to the present invention for controlling laser piercing of a remote material” in page 6, “Figure 1 shows an apparatus for controlling laser piercing of a remote material 10,” in page 7. The original disclosure does not have support for an apparatus for laser piercing.
Claims 2-12, and 21-22 are rejected based on their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites ““the piercing laser is characterized by a maximum power and the probe laser is characterized by a peak power”. It is not clear how a maximum power is different than a peak power. It is also not clear what value of power is considered as a maximum power. 
The term “ ” in claim 8 is a relative term which renders the claim indefinite. The term “greater” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is not clear if 0.01%, 0.1%, 1%, or 10% change is interpreted as greater.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-12, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable. 
Claims 1-3, 5, 8, 9, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al., US 7116424 (hereafter Nicolaides) and in view of  Fisher et al., US 20020033989 (hereafter Fisher), and Keen, WO 2017153707 (hereafter Keen). 
Regarding claim 1, 
“Apparatus for laser piercing of …, which apparatus comprises:” (Nicolaides teaches a laser system comprising pump and probe lasers where each laser has a different wavelength. The lasers are combined and emitted to a workpiece to measure sample type. Hence Nicolaides is solving the same problem of optimizing penetration of different workpieces with laser beam as the instant claim.)
“remote material…material…. completely piercing the remote material and forming a pierced hole” (The limitation “remote material” is directed to a material or article worked upon by an apparatus. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP 2115.)
““at least one piercing laser….. for emitting laser radiation for piercing …., which laser radiation is characterised by a first wavelength; a probe laser for emitting a probe signal for monitoring the piercing …..; beam delivery optics configured to direct the laser radiation and the probe signal onto …; at least one detector for detecting optical radiation that is emitted or reflected by the material in response to the probe signal; and an electronic filter for filtering an electronic signal emitted by the detector in response to the detector detecting the optical radiation;” (Fig. 2 teaches lasers 202a, 202b, 202c where “each laser 202 is typically monochromatic and each laser 202 typically operates at a different spectrum” as taught in Column 4, lines 15-16. Each laser is controlled to be configured as pump laser or probe laser with different wavelengths as taught in column 4, lines 40-50. Here pump laser corresponds to piercing laser. It is inherent that a suitable laser has the ability to pierce a suitable material. Similarly, any suitable laser has the ability to monitor a suitable workpiece.
Fig. 2 further teaches mirror 208 and beam splitter 210, 212 to direct the pump and probe lasers to sample 216 through objective lens 214. The mirror and splitters correspond to beam delivery optics in the instant claim.
Fig. 2 teaches detector 220 that detects the reflected energy from sample 216.
Fig. 2 teaches a filter 222. Column 4, lines 33-45 teaches “Detector 220 measures the energy reflected by sample 216 and forwards a corresponding signal to a filter 222. Filter 222 typically includes a lock-in amplifier that uses the output of detector, along with the output of modulator 206 to produce quadrature (Q) and in-phase (I) signals for analysis. Processor 204 typically converts the Q and I signals to amplitude and/or phase values to analyze the sample.”)
 “and wherein the apparatus is characterised in that - the probe laser is configured such that in use the probe signal is modulated by a modulation signal;” (Fig. 2 teaches each laser 202 is modulated by modulator 206. Hence the probe laser, one of lasers 202, is also modulated by a modulation signal from modulator 206. It is implied that modulation is performed while the probe laser is in use.)

    PNG
    media_image1.png
    559
    665
    media_image1.png
    Greyscale

Fig. 2 of Nicolaides teaches a laser system with multiple laser sources
However, Nicolaides does not explicitly teach a phase detector to improve signal to noise ratio and piercing by laser.
Fisher teaches methods and apparatus to use modulation to improve detection of a laser light. Hence Fisher is solving the same problem of improving detection as the instant claim. 

    PNG
    media_image2.png
    562
    618
    media_image2.png
    Greyscale

Fig. 3 of Fisher teaches modulator and demodulator to improve detection of laser signals reflected from workpiece
Fisher teaches in paragraph [8] “the modulated light source comprises a light source emitting an inherently modulated output. Alternatively, the modulated light source may comprise a separate optical modulator and a continuous wave, modulated, or pulsed light source configured so as to impose a modulation in the output of the light source.” Hence the technique of modulating a laser signal is known in the art.
“the electronic filter comprises a phase sensitive detector which is configured to receive the electronic signal and the modulation signal, and to provide phase sensitive detection of the electronic signal;” (Fig. 3 teaches a detector 44 that converts “a modulated optical signal into a modulated electronic signal 54”. Demodulator 46 receives the modulated electronic signal and reference modulation signal 50 from module frequency reference 42. 
Demodulator 46 is a phase sensitive detector as taught in paragraph [25] and generates “a demodulated electronic signal 56 that is issued to a data acquisition system 22” as taught in Fig. 3.)
“the phase sensitive detection is used to improve a signal to noise ratio of an amplitude of the electronic signal;”  (Paragraph[25] further teaches “most noise from continuous or semi-continuous background or noise sources is substantially eliminated from the measurement since signal components originating from such sources, such as, for example, those from an interfering light source occur at electronic frequencies outside the detection bandwidth of the PSD and therefore will not be detected by the PSD.” This corresponds to improving signal to noise ratio of the electronic signal by phase sensitive detection.)
“the improved signal to noise ratio of the amplitude of the electronic signal is used for detecting a reduction in the amplitude of the electronic signal;” (The limitation is interpreted as improved signal to noise ratio improves performance of the detection system. Fisher teaches in paragraph [24] that “Improving the detection limit requires either increasing the signal or decreasing the noise associated with the measurement as well as decreasing background levels.”)
“and the reduction of the amplitude of the electronic signal is indicative of the laser radiation ……through which the probe signal passes.” (The limitation cites the application of improved signal to noise ratio as described on Page 2 of the original disclosure “The ability to detect that the material has been pierced, and to proceed promptly with the next task, provides operational advantages. However, the ability to detect the piercing of the material can be difficult because of back reflections of the laser signal emitted from the laser and / or the difficulty of capturing enough signal emitted from the piercing process to enable the piercing process to be monitored.” 
Fisher teaches in Paragraph [15] “The present invention can be used in a number of fields, including: various single-photon, two-photon and multiphoton excited microscopes and optical imaging devices and imaging systems based on transmission, absorption, reflection, scatter or luminescence based phenomena; laser scanning microscopes; confocal microscopes; optical coherence tomography systems; terahertz imaging systems; and various scanning probe optical microscopes. This list of fields, however, is merely illustrative, as one skilled in the art upon reading the present application would understand that other fields are also contemplated for the present invention.” Thus Fisher teaches use of phase sensitive detector in reflection based detection as the instant claim.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the modulator and demodulator as taught in Fisher to the laser system in Nicolaides. One of ordinary skill in the art would have been motivated to do so in order to “improve detection limits in optical imaging” as taught in abstract of Fisher.
The primary combination of references does not explicitly teach piercing by laser.
“at least one piercing laser which is configured for emitting laser radiation for piercing” (The limitation “for piercing” recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.
MPEP 2173.05 (p) states a claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process.
Keen teaches apparatus for controlling laser processing of a material. Thus Keen is from the same field as the instant claim. Keen teaches on page 2, paragraph 3 of the attached machine translation “this invention relates to an apparatus and a method for controlling laser processing of a material by obtaining an indication of the piercing of the material by detecting and analysing optical radiation emitted from the material while it is being pierced by the laser.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to configure the laser system in Nicolaides for piercing as taught in Keen. One of ordinary skill in the art would have been motivated to do so because “Laser cutting of materials typically commences with piercing through the material in order to form at least one hole. There can be many holes required and so the piercing can contribute a significant amount of time to the cutting process. The ability to know accurately when the material is pierced allows the apparatus to start the cut or move on to another pierce, hence improving reliability and productivity as dwell times for piercing are kept to a minimum” as taught in page 2, paragraph 5 of Keen.)
Regarding claim 2,
“Apparatus according to claim 1 wherein the electronic filter comprises a sampler for sampling the electronic signal in synchronism with the modulation signal.” (Nicolaides does not explicitly teach a sampler. 
Fisher teaches an analog to digital converter in demodulator to sample the electronic signal in paragraph [23]. The analog to digital converter corresponds to sampler in the instant claim.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the sampler as taught in Fisher to the laser system in Nicolaides. One of ordinary skill in the art would have been motivated to do so in order to “improve detection limits in optical imaging” as taught in abstract of Fisher.)
Regarding claim 3,
“Apparatus according to claim 1 wherein the probe signal has a second wavelength, and wherein the first wavelength is different from the second wavelength.” (Fig. 2 in Nicolaides teaches lasers 202a, 202b, 202c where “each laser 202 is typically monochromatic and each laser 202 typically operates at a different spectrum” as taught in Column 4, lines 15-16. Each laser is controlled to be configured as pump laser or probe laser with different wavelengths as taught in column 4, lines 40-50. Hence Nicolaides teaches different wavelengths for processing laser and monitoring laser.
Regarding claim 5,
“Apparatus according to claim 1 wherein the probe laser is a pulsed laser.” (Nicolaides does not teach that probe laser is a pulsed laser. 
Fisher teaches “a continuous wave, modulated, or pulsed light source 64” in Fig. 3 and paragraph [26].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the pulsed laser in Fisher as probe laser in Nicolaides. One of ordinary skill in the art would have been motivated to do so in order to “improve detection limits in optical imaging” as taught in abstract of Fisher.)
Regarding claim 8,
 “Apparatus according to claim 5 wherein in use the laser radiation emitted by the piercing laser is characterized by a maximum power and the probe signal emitted by the probe laser is characterized by a peak power, and the probe laser is selected such that the peak power is greater than the maximum power.” (The limitation is interpreted as lasers can have different power levels. 
Keen teaches in page 2, paragraph 4 “High power lasers have important applications in the laser processing of industrial materials. Pulsed lasers, with peak powers exceeding 10kW, are used in marking, engraving, cutting, welding, and drilling applications. Continuous wave lasers with powers exceeding 500W are used in cutting and welding applications. These high power lasers advantageously have optical fibre beam delivery systems for delivering the laser radiation from the laser to a work piece, which work piece can be located tens or hundreds of metres from the laser.” Thus Keen teaches that lasers with different power settings is a result effective variable optimized for applications. 
The pulse laser with 10kW power corresponds to probe laser and continuous wave laser with 500W power corresponds to the piercing laser in the instant claim.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to design suitable lasers with suitable power levels as taught in Keen for laser system taught by Nicolaides One of ordinary skill in the art would have been motivated to do so because “Laser cutting of materials typically commences with piercing through the material in order to form at least one hole. There can be many holes required and so the piercing can contribute a significant amount of time to the cutting process. The ability to know accurately when the material is pierced allows the apparatus to start the cut or move on to another pierce, hence improving reliability and productivity as dwell times for piercing are kept to a minimum” as taught in page 2, paragraph 5 of Keen.)
Regarding claim 9,
“Apparatus according to claim 1 wherein the piercing laser is a continuous wave laser.” (Nicolaides does not teach that piercing laser is a continuous laser. 
Fisher teaches “a continuous wave, modulated, or pulsed light source 64” in Fig. 3 and paragraph [26].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the continuous laser in Fisher as piercing laser in Nicolaides. One of ordinary skill in the art would have been motivated to do so in order to “improve detection limits in optical imaging” as taught in abstract of Fisher.)
Regarding claim 10,
 “Apparatus according to claim 9 and comprising a plurality of the piercing lasers.” (Nicolaides teaches three laser sources in Fig. 2. Column 2, lines 50-55 teaches “two lasers can produce pump beams (at different modulation frequencies) while the third produces a probe beam.” Here pump beams correspond to piercing lasers.)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al., US 7116424 (hereafter Nicolaides) in view of Fisher et al., US 20020033989 (hereafter Fisher) and Keen as applied to claim 3 above, and further in view of Thorlabs, http://www.thorlabs.com/NewGroupPage9.cfm?ObjectGroup_ID=3313 (hereafter Thorlabs).
“Apparatus according to claim 3 and including an optical filter configured to filter the optical radiation emitted or reflected by the material in response to the probe signal.” (Nicolaides teaches a beam splitter 218 with coating in Fig. 2 and column 5, lines 59-60. Splitter 218 collects reflected/emitted light from sample 216 and directs it to the detector 220. 
However, Nicolaides does not explicitly teach beam splitter 218 as an optical filter. Thorlabs teaches beam splitters with coatings as filters.

    PNG
    media_image3.png
    866
    1701
    media_image3.png
    Greyscale

Screenshot of Thorlabs teaching beam splitters as filters with different transmission and reflectance properties at different wavelengths 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to replace the beam splitter 218 in Nicolaides with the filter from Thorlabs. One of ordinary skill in the art would have been motivated to do so because beam splitters “spectrally separate light by transmitting and reflecting light as a function of wavelength” as taught in Thorlabs.)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al., US 7116424 (hereafter Nicolaides) in view of Fisher et al., US 20020033989 (hereafter Fisher) and Keen as applied to claim 5 above, and further evidenced by RFcafe, https://www.rfcafe.com/references/electrical/ew-radar-handbook/modulation.htm (hereafter RFcafe).  
“Apparatus according to claim 5 wherein the modulation signal is synchronized with a pulse repetition frequency of the pulsed laser.” (The limitation is interpreted as the modulation signal modulates the probe signal in amplitude as described in Fig. 2 of original disclosure.
Nicolaides does not explicitly teach amplitude modulation. 
Fisher teaches in paragraph [26] “in FIG. 3, the amplitude modulated light source 40 can include a separate optical modulator 60 (such as, for example, a photoelastic modulator, acousto-optic modulator, electro-optic modulator, pockels cell, or other type of mechanical or electronic chopper or modulator) configured so as to introduce an amplitude modulation in the output 62 of a continuous wave, modulated, or pulsed light source 64.” Thus Fisher teaches a technique for amplitude modulation of pulse signal as evidenced by RFcafe, Fig. 4.

    PNG
    media_image4.png
    1053
    1687
    media_image4.png
    Greyscale

Screenshot of RFcafe teaches amplitude modulation of a high frequency signal by a pulse in Fig. 4
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to include amplitude modulation as taught in Fisher in the modulator in Nicolaides. One of ordinary skill in the art would have been motivated to do so in order to “improve detection limits in optical imaging” as taught in abstract of Fisher.)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al., US 7116424 (hereafter Nicolaides) in view of Fisher et al., US 20020033989 (hereafter Fisher) and Keen as applied to claim 5 above, and further in view of  MPBC, https://mpbcommunications.com/en/site/products/fiber_laser/pulsed/pulsed/index.html (hereafter MPBC).
“Apparatus according to claim 5 wherein the pulsed laser is a nanosecond pulsed fibre laser.” (The primary combination of references does not explicitly teach a nanosecond pulsed fiber laser.
MPBC teaches a nanosecond pulsed fiber laser. 

    PNG
    media_image5.png
    992
    1741
    media_image5.png
    Greyscale

Screenshot of MPBC teaching a nanosecond pulsed fiber laser
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to include the nanosecond pulsed fiber laser as taught in MPBC in the laser system taught by Nicolaides. One of ordinary skill in the art would have been motivated to do so in order to “allow users flexibility in their application refinement” as taught in MPBC.)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al., US 7116424 (hereafter Nicolaides) in view of Fisher et al., US 20020033989 (hereafter Fisher) and Keen as applied to claim 10 above, and further in view of  Edmund Optics, https://www.youtube.com/watch?v=5KUsZ7LP3o8 (hereafter Edmund Optics).
“Apparatus according to claim 10 wherein the piercing lasers have the same first wavelength.” (The primary combination of references does not teach that pump lasers have the same wavelength.
Edmund optics teaches a method to combine multiple lasers with same wavelength. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to select the same wavelength as taught in Edmund optics for the pump lasers in Nicolaides. One of ordinary skill in the art would have been motivated to do so to deliver more power than a single laser can achieve as taught in Edmund Optics.

    PNG
    media_image6.png
    890
    1369
    media_image6.png
    Greyscale

Screenshot of Edmund Optics teaching combining multiple beams of same wavelength to increase power)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al., US 7116424 (hereafter Nicolaides) in view of Fisher et al., US 20020033989 (hereafter Fisher), Keen and Edmund Optics as applied to claim 11 above, and further in view of Otsu et al., US 7816623 (hereafter Otsu).
 “Apparatus according to claim 11 wherein the beam delivery optics is configured to coherently combine the laser radiation emitted from the piercing lasers.” (The limitation “beam delivery optics” is interpreted as optical fibers as described in Fig. 4-6 and page 11-12 of the original specification. 
The primary combination of references does not explicitly teach optical fibers to combine laser radiation.
Otsu teaches a method of laser cutting that comprises “providing a plurality of optical fibers which guide laser lights from a plurality of laser light sources to the brittle material” in column 2, lines 40-45. Thus Otsu solves the same problem of coherently combining laser radiation as the instant claim. Otsu teaches optical waveguides 10 in Fig. 1 that combines laser radiations from multiple sources l1, l2…..m1, m2,….mn and composite laser light L irradiates the surface of brittle material. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the optical fibers as taught in Otsu to the laser system in Nicolaides. One of ordinary skill in the art would have been motivated to do so for “adjusting a light intensity distribution of this composite laser light” as taught in column 2, lines 48-50. )
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaides et al., US 7116424 (hereafter Nicolaides) in view of Fisher et al., US 20020033989 (hereafter Fisher), Keen as applied to claim 1 above, and further in view of Yasuyuki et al., JP 2010188368 (hereafter Yasuyuki). 
Regarding claim 21, 
“Apparatus according to claim 1 wherein the detector is separated by a free space distance of at least 10 meters from the piercing laser and the probe laser.” (Yasuyuki teaches piercing laser and probe laser located on one end of the optical fiber 18 while detector 56 is located on the other end of the optical fiber 18. Page 6, paragraph 2 teaches “The first and second optical fibers 18 (1) and 18 (2) are, for example, of the SI type, have an arbitrary length,”. Thus Yasuyuki teaches that length of fibers is a result effective variable optimized for a specific application. 
 However Yasuyuki does not explicitly teach that the fiber length is more than 10 meters, or the distance between the detector and lasers is 10 meters.
Keen teaches in page 2, paragraph 4 “These high power lasers advantageously have optical fibre beam delivery systems for delivering the laser radiation from the laser to a work piece, which work piece can be located tens or hundreds of metres from the laser.” Thus Keen teaches optical fibers with a length of at least 10 meters.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to pick a length of more than 10 meters as taught in Keen for the optical fibers in Yasuyuki. One of ordinary skill in the art would have been motivated to do so for “allowing the laser to be located in a location remote from the work piece. There is thus a continuous optical path through the optical fibre from the laser to the work piece through which optical radiation emitted from the work piece can propagate back to the laser itself” as taught in page 2, paragraph 6 of Keen.)

    PNG
    media_image7.png
    560
    958
    media_image7.png
    Greyscale

Fig. 1 of Yasuyuki teaches a laser processing apparatus with monitor signal and optical fiber
Regarding claim 22,
“Apparatus according to claim 1 wherein the probe laser is separated by a free space distance of at least 10 meters from the piercing laser.” (Yasuyuki teaches piercing laser 26 and probe laser 50 connected by an optical fiber 32. Page 5, paragraph 2 teaches “The electro-optic conversion unit 26 is made of, for example, a fiber coupling LD, and includes an LD unit 30 and an optical fiber 32 for extracting laser light….The extraction optical fiber 32 is, for example, a step index (SI) type optical fiber, and emits the original laser beam LB from its emission end face.”  

    PNG
    media_image8.png
    779
    657
    media_image8.png
    Greyscale

Fig. 1 and 2 of Keen teaches optical fiber 12 connecting laser source and head 3. Detector 4 can be placed before the fiber (Fig. 2) or after the fiber (Fig. 1). 
 However Yasuyuki does not explicitly teach that the lasers are spaced 10 meters apart, or the length of fiber 32 between two lasers 26 and 50 is more than 10 meters.
Keen teaches in page 2, paragraph 4 “These high power lasers advantageously have optical fibre beam delivery systems for delivering the laser radiation from the laser to a work piece, which work piece can be located tens or hundreds of metres from the laser.” Thus Keen teaches optical fibers with a length of at least 10 meters.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to pick a length of more than 10 meters as taught in Keen for the optical fiber in Yasuyuki. One of ordinary skill in the art would have been motivated to do so for “allowing the laser to be located in a location remote from the work piece. There is thus a continuous optical path through the optical fibre from the laser to the work piece through which optical radiation emitted from the work piece can propagate back to the laser itself” as taught in page 2, paragraph 6 of Keen.)
Response to Arguments
Applicant’s arguments filed on May 04, 2022 with respect to claim(s) 1-12 have been considered but are not persuasive. 
The applicant amended claims 1 and 8; added new claims 21-22 and argued  on pages 12-19 of Remarks that this makes the invention distinguishable over prior art.  However, upon further consideration, a new ground(s) of rejection is made in view of prior art as discussed above.
The applicant argues on pages 9-11 against the 112(b) rejection of claim 8 with a lengthy discussion and their own interpretation of claim limitations without providing factual evidence. The argument is not persuasive. MPEP 2171 states “the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant…….another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761